OPINION
HOWARD, Judge.
Appellant was convicted of violation of A.R.S. Sec. 13-320.01 which provides:
“Any person who, pursuant to a scheme or artifice to defraud, knowingly and intentionally obtains or attempts to obtain money ... by means of false or fraudulent pretenses, representations or promises is guilty of a felony . . . ”
He contends that the elements of the crime were not explained to him prior to his guilty plea and there was no evidence to support it. We do not agree.
The trial court informed appellant of the elements of the crime as they are stated in the statute. Appellant admitted that he attempted to sell a substance to a narcotics agent which he represented to be a narcotic drug when in truth and in fact it was flour and quinine. He did this because he had been informed that the buyer would not know the difference. A “scheme or artifice to defraud” consists of forming a plan or devising some trick to perpetrate a fraud upon another. United States v. Corlin, 44 F.Supp. 940, 943 (S.D.Cal.1942). Appellant’s responses at the change of plea proceedings show the existence of both a scheme to defraud and an artifice to defraud and that he understood the elements of the crime.
Affirmed.
RICHMOND, C. J., and HATHAWAY, J., concur.